840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul FAZZINI, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1841.
United States Court of Appeals, Sixth Circuit.
Feb. 18, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
This pro se petitioner appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  Petitioner has submitted motions to compel discovery, to supplement the record, for a preliminary injunction, and for expedited review.  Upon examination of the record and the briefs filed by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the district court's order of dismissal, petitioner's motions to compel discovery, to supplement the record, for a preliminary injunction and for expedited review are hereby denied and the final judgment entered August 24, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation